UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 0560 John Hancock Investment Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period: June 30, 2008 ITEM 1. REPORT TO SHAREHOLDERS. A look at performance For the period ended June 30, 2008 Average annual returns Cumulative total returns with maximum sales charge (POP) with maximum sales charge (POP) Inception Since Since Class date 1-year 5-year 10-year inception 6 months 1-year 5-year 10-year inception A 5-1-36 14.83% 4.67% 1.86%  15.73% 14.83% 25.64% 20.24%  B 1-3-94 14.96 4.69 1.81  16.01 14.96 25.75 19.70  C 5-1-98 11.73 5.01 1.68  12.51 11.73 27.70 18.10  I 1 12-1-03 9.92   5.00% 11.17 9.92   25.04% R1 1 8-5-03 11.01   5.41 11.69 11.01   29.49 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I and Class R1 shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses equal the gross expenses and are as follows: Class A  1.14%, Class B  1.85%, Class C  1.85%, Class I  0.71%, Class R1  1.72%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors as described in the Funds Class I and Class R1 share prospectuses. 6 Sovereign Investors Fund | Semiannual report Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Sovereign Investors Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Standard & Poors 500 Index. With maximum Class Period beginning Without sales charge sales charge Index B 2 6-30-98 $11,970 $11,970 $13,287 C 2 6-30-98 11,810 11,810 13,287 I 3 12-1-03 12,504 12,504 13,026 R1 3 8-5-03 12,949 12,949 14,527 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C, Class I and Class R1 shares, respectively, as of June 30, 2008. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Standard & Poors 500 Index is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 For certain types of investors as described in the Funds Class I and Class R1 share prospectuses. Semiannual report | Sovereign Investors Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on January 1, 2008, with the same investment held until June 30, 2008. Account value Ending value Expenses paid during on 1-1-08 on 6-30-08 period ended 6-30-08 1 Class A $1,000.00 $887.00 $5.44 Class B 1,000.00 884.00 8.76 Class C 1,000.00 883.70 8.71 Class I 1,000.00 888.30 3.43 Class R1 1,000.00 883.10 9.08 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at June 30, 2008, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Sovereign Investors Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on January 1, 2008, with the same investment held until June 30, 2008. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 1-1-08 on 6-30-08 period ended 6-30-08 1 Class A $1,000.00 $1,019.10 $5.82 Class B 1,000.00 1,015.60 9.37 Class C 1,000.00 1,015.60 9.32 Class I 1,000.00 1,021.20 3.67 Class R1 1,000.00 1,015.20 9.72 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.16%, 1.87%, 1.86%, 0.73% and 1.94% for Class A, Class B, Class C, Class I and Class R1, respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/366 (to reflect the one-half year period). Semiannual report | Sovereign Investors Fund 9 Portfolio summary Top 10 holdings 1 International Business Machines Corp. 3.7% State Street Corp. 3.0% Abbott Laboratories 3.4% Teva Pharmaceutical Industries Ltd. 2.9% Exxon Mobil Corp. 3.3% United Technologies Corp. 2.9% Cisco Systems, Inc. 3.1% Total SA 2.6% Chevron Corp. 3.0% Johnson & Johnson 2.4% Sector distribution Information technology 18% Consumer staples 10% Health care 14% Consumer discretionary 10% Energy 14% Materials 3% Financials 13% Telecommunication services 2% Industrials 11% Other 5% Country diversification 1 United States 91% Israel 3% France 3% United Kingdom 2% Finland 1% 1 As a percentage of net assets on June 30, 2008. 2 Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 10 Sovereign Investors Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 6-30-08 (unaudited) This schedule is divided into two main categories: common stocks and short-term investments. The common stocks are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Issuer Shares Value Common stocks 95.49% (Cost $552,932,012) Aerospace & Defense 2.86% United Technologies Corp. 326,000 20,114,200 Agricultural Products 0.96% Archer-Daniels-Midland Co. 200,000 6,750,000 Asset Management & Custody Banks 5.76% Bank of New York Mellon Corp. 250,000 9,457,500 State Street Corp. 330,000 21,116,700 T. Rowe Price Group, Inc. 175,000 9,882,250 Auto Parts & Equipment 1.23% Johnson Controls, Inc. 300,000 8,604,000 Communications Equipment 4.45% Cisco Systems, Inc. (I) 922,780 21,463,863 Nokia Corp. (ADR) 400,000 9,800,000 Computer Hardware 5.61% Apple, Inc. (I) 25,000 4,186,000 Hewlett-Packard Co. 207,500 9,173,575 International Business Machines Corp. 219,300 25,993,629 Data Processing & Outsourced Services 1.82% Automatic Data Processing, Inc. 304,592 12,762,405 Distillers & Vintners 0.79% Diageo PLC, ADR 75,000 5,540,250 Diversified Financial Services 0.98% JPMorgan Chase & Co. 200,000 6,862,000 Drug Retail 2.25% CVS Caremark Corp. 400,000 15,828,000 Electrical Components & Equipment 1.58% Emerson Electric Co. 224,000 11,076,800 Footwear 1.27% NIKE, Inc. (Class B) 150,000 8,941,500 Health Care Equipment 1.90% Medtronic, Inc. 258,000 13,351,500 See notes to financial statements Semiannual report | Sovereign Investors Fund 11 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Home Improvement Retail 0.83% Home Depot, Inc. 250,000 5,855,000 Hotels, Resorts & Cruise Lines 0.94% Carnival Corp. 200,000 6,592,000 Household Products 1.51% Procter & Gamble Co. 174,560 10,614,994 Hypermarkets & Super Centers 2.08% Wal-Mart Stores, Inc. 260,000 14,612,000 Industrial Conglomerates 3.84% 3M Co. 150,000 10,438,500 General Electric Co. 618,350 16,503,761 Industrial Gases 1.29% Praxair, Inc. 95,800 9,028,192 Industrial Machinery 2.96% Danaher Corp. 100,000 7,730,000 Illinois Tool Works, Inc. 275,000 13,065,250 Integrated Oil & Gas 9.97% Chevron Corp. 215,100 21,322,863 ConocoPhillips 75,000 7,079,250 Exxon Mobil Corp. 260,872 22,990,649 Total SA, ADR 218,000 18,588,860 Integrated Telecommunication Services 1.44% AT&T, Inc. 300,000 10,107,000 Investment Banking & Brokerage 2.53% Goldman Sachs Group, Inc. 56,000 9,794,400 Merrill Lynch & Co., Inc. 252,000 7,990,920 Life & Health Insurance 1.80% MetLife, Inc. 240,000 12,664,800 Oil & Gas Equipment & Services 1.84% Schlumberger, Ltd. 120,000 12,891,600 Oil & Gas Exploration & Production 2.02% Apache Corp. 102,000 14,178,000 Personal Products 2.05% Avon Products, Inc. 400,000 14,408,000 Pharmaceuticals 10.11% Abbott Laboratories 451,700 23,926,549 Johnson & Johnson 264,450 17,014,713 Merck & Co., Inc. 250,000 9,422,500 Teva Pharmaceutical Industries Ltd., ADR 450,000 20,610,000 Publishing 1.86% McGraw-Hill Cos., Inc. 325,000 13,039,000 See notes to financial statements 12 Sovereign Investors Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Issuer Shares Value Regional Banks 2.21% BB&T Corp. 442,000 10,064,340 SunTrust Banks, Inc. 150,000 5,433,000 Restaurants 1.48% McDonalds Corp. 185,000 10,400,700 Semiconductors 2.68% Linear Technology Corp. 250,000 8,142,500 Microchip Technology, Inc. 350,000 10,689,000 Soft Drinks 2.17% PepsiCo, Inc. 239,825 15,250,472 Specialty Chemicals 0.99% Rohm & Haas Co. 150,000 6,966,000 Steel 1.02% Nucor Corp. 96,000 7,168,320 Systems Software 3.57% Microsoft Corp. 523,050 14,389,105 Oracle Corp. (I) 510,000 10,710,000 Tobacco 1.79% Philip Morris International 254,050 12,547,530 Wireless Telecommunication Services 1.05% Vodafone Group PLC, ADR 250,000 7,365,000 Par value Issuer, description, maturity Value Short-term investments 5.16% (Cost $36,200,000) Joint Repurchase Agreement 5.16% Joint Repurchase Agreement with Bank of America Corp. dated 6-30-08 at 1.50% to be repurchased at $36,201,508 on 7-1-08, collateralized by $29,658,031 U.S. Treasury Inflation Indexed Noted 1.875% on 7-15-13 (valued at $36,924,000 including interest). $36,200 36,200,000 Total investments (Cost $589,132,012)  100.65% Other assets and liabilities, net (0.65%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipt (I) Non-income producing security.  At June 30, 2008, the aggregate cost of investment securities for federal income tax purposes was $589,148,297. Net unrealized appreciation aggregated $117,550,643, of which $156,412,512 related to appreciated investment securities and $38,861,869 related to depreciated investment securities. See notes to financial statements Semiannual report | Sovereign Investors Fund 13 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 6-30-08 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments at value (Cost $589,132,012) $706,698,940 Cash 730 Receivable for investments sold 6,719,491 Receivable for shares sold 113,309 Dividends and interest receivable 1,163,196 Receivable from affiliates 231,169 Total assets Liabilities Payable for investments purchased 10,363,799 Payable for shares repurchased 718,950 Payable to affiliates Management fees 1,127,313 Distribution and service fees 216,632 Other 138,739 Other payables and accrued expenses 206,891 Total liabilities Net assets Capital paid-in 529,510,620 Accumulated net realized gain on investments 55,274,688 Net unrealized appreciation of investments 117,566,928 Accumulated net investment loss (197,725) Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($631,373,261 ÷ 39,177,220 shares) $16.12 Class B ($57,896,369 ÷ 3,603,766 shares) 1 $16.07 Class C ($12,398,090 ÷ 770,294 shares) 1 $16.10 Class I ($347,886 ÷ 21,593 shares) $16.11 Class R1 ($138,905 ÷ 8,720 shares) $15.93 Maximum offering price per share Class A ($16.12 ÷ 95%) 2 $16.97 1 Redemption price is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements 14 Sovereign Investors Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 6-30-08 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends (net of foreign withholding taxes of $108,054) $8,867,420 Interest 369,781 Securities lending 30,164 Income from affiliated issuers 14,346 Total investment income Expenses Investment management fees (Note 3) 2,305,096 Distribution and service fees (Note 3) 1,438,635 Transfer agent fees (Note 3) 724,461 Accounting and legal services fees (Note 3) 41,316 Custodian fees 66,262 Printing fees 64,837 Blue sky fees 35,964 Professional fees 28,602 Trustees fees 28,485 Miscellaneous 28,032 Total expenses Less expense reductions (Note 3) (14,106) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain on investments 37,102,866 Change in net unrealized appreciation (depreciation) of investments (135,144,306) Net realized and unrealized loss Decrease in net assets from operations 1 Semiannual period from 1-1-08 to 6-30-08. See notes to financial statements Semiannual report | Sovereign Investors Fund 15 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Period ended ended 12-31-07 6-30-08 1 Increase (decrease) in net assets From operations Net investment income $8,652,476 $4,534,127 Net realized gain 99,716,573 37,102,866 Change in net unrealized appreciation (depreciation) (39,732,880) (135,144,306) Increase (decrease) in net assets resulting from operations Distributions to shareholders From net investment income Class A (8,278,838) (4,243,516) Class B (314,568) (174,804) Class C (51,346) (35,825) Class I (639) (3,136) Class R1 (677) (306) From net realized gain Class A (73,843,171)  Class B (7,808,740)  Class C (1,362,764)  Class I (3,533)  Class R1 (13,359)  From Fund share transactions (Note 4) Total decrease Net assets Beginning of period 936,805,976 852,650,258 End of period 2 1 Semiannual period from 1-1-08 to 6-30-08. Unaudited. 2 Includes accumulated net investment loss of $274,265 and $197,725, respectively. See notes to financial statements 16 Sovereign Investors Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 12-31-03 1 12-31-04 1 12-31-05 1 12-31-06 12-31-07 6-30-08 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.14 0.17 0.18 0.20 0.21 0.11 Net realized and unrealized gain (loss) on investments 2.93 0.80 0.27 2.51 1.29 (2.17) Total from investment operations Less distributions From net investment income (0.14) (0.17) (0.18) (0.21) (0.21) (0.11) From net realized gain   (1.30) (2.07) (1.94)  Total distributions Net asset value, end of period Total return (%) 4 5 5 Ratios and supplemental data Net assets, end of period (in millions) $998 $936 $818 $810 $758 $631 Ratios (as a percentage of average net assets): Expenses before reductions 1.24 1.20 1.20 1.17 1.14 1.16 7 Expenses net of all fee waivers, if any 1.24 1.20 1.19 1.16 1.14 1.16 7 Expenses net of all fee waivers and credits 1.24 1.20 1.19 1.16 1.14 1.16 7 Net investment income 0.85 0.91 0.92 1.04 1.04 1.25 7 Portfolio turnover (%) 47 20 30 36 46 35 1 Audited by previous Independent Registered Public Accounting Firm. 2 Semiannual period from 1-1-08 to 6-30-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. See notes to financial statements Semiannual report | Sovereign Investors Fund 17 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 12-31-03 1 12-31-04 1 12-31-05 1 12-31-06 12-31-07 6-30-08 2 Per share operating performance Net asset value, beginning of period 3 Net investment income 0.03 0.03 0.04 0.07 0.07 0.05 Net realized and unrealized gain (loss) on investments 2.92 0.80 0.27 2.50 1.28 (2.16) Total from investment operations Less distributions From net investment income (0.03) (0.05) (0.04) (0.07) (0.07) (0.05) From net realized gain   (1.30) (2.07) (1.94)  Total distributions Net asset value, end of period Total return (%) 4 5 5 5 Ratios and supplemental data Net assets, end of period (in millions) $315 $232 $155 $111 $79 $58 Ratios (as a percentage of average net assets): Expenses before reductions 1.94 1.90 1.90 1.87 1.85 1.86 7 Expenses net of all fee waivers, if any 1.94 1.90 1.89 1.86 1.84 1.86 7 Expenses net of all fee waivers and credits 1.94 1.90 1.89 1.86 1.84 1.86 7 Net investment income 0.16 0.18 0.21 0.34 0.33 0.54 7 Portfolio turnover (%) 47 20 30 36 46 35 1 Audited by previous Independent Registered Public Accounting Firm. 2 Semiannual period from 1-1-08 to 6-30-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. See notes to financial statements 18 Sovereign Investors Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 12-31-03 1 12-31-04 1 12-31-05 1 12-31-06 12-31-07 6-30-08 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.03 0.04 0.04 0.07 0.07 0.05 Net realized and unrealized gain (loss) on investments 2.92 0.80 0.27 2.50 1.29 (2.17) Total from investment operations Less distributions From net investment income (0.03) (0.05) (0.04) (0.07) (0.07) (0.05) From net realized gain   (1.30) (2.07) (1.94)  Total distributions Net asset value, end of period Total return (%) 4 5 5 5 6 Ratios and supplemental data Net assets, end of period (in millions) $32 $27 $17 $15 $15 $12 Ratios (as a percentage of average net assets): Expenses before reductions 1.94 1.90 1.90 1.87 1.85 1.86 7 Expenses net of all fee waivers, if any 1.94 1.90 1.89 1.86 1.84 1.86 7 Expenses net of all fee waivers and credits 1.94 1.90 1.89 1.86 1.84 1.86 7 Net investment income 0.14 0.19 0.21 0.34 0.34 0.55 7 Portfolio turnover (%) 47 20 30 36 46 35 1 Audited by previous Independent Registered Public Accounting Firm. 2 Semiannual period from 1-1-08 to 6-30-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. See notes to financial statements Semiannual report | Sovereign Investors Fund 19 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS I SHARES Period ended 12-31-03 1,2 12-31-04 1 12-31-05 1 12-31-06 12-31-07 6-30-08 3 Per share operating performance Net asset value, beginning of period Net investment income 4 0.01 0.26 0.27 0.28 0.30 0.15 Net realized and unrealized gain (loss) on investments 0.67 0.80 0.27 2.52 1.29 (2.19) Total from investment operations Less distributions From net investment income (0.03) (0.26) (0.27) (0.31) (0.29) (0.14) From net realized gain   (1.30) (2.07) (1.94)  Total distributions Net asset value, end of period Total return (%) 5 6 6 Ratios and supplemental data Net assets, end of period (in millions) $3 $3 $3  7  7  7 Ratios (as a percentage of average net assets): Expenses before reductions 0.70 8 0.72 0.72 0.71 0.71 0.73 8 Expenses net of all fee waivers, if any 0.70 8 0.72 0.72 0.71 0.71 0.73 8 Expenses net of all fee waivers and credits 0.70 8 0.72 0.72 0.71 0.71 0.73 8 Net investment income 0.92 8 1.38 1.40 1.44 1.54 1.74 8 Portfolio turnover (%) 47 20 30 36 46 35 1 Audited by previous Independent Registered Public Accounting Firm. 2 Class I shares began operations on 12-1-03. 3 Semiannual period from 1-1-08 to 6-30-08. Unaudited. 4 Based on the average of the shares outstanding. 5 Assumes dividend reinvestment and does not reflect the effect of sales charges. 6 Not annualized. 7 Less than $500,000. 8 Annualized. See notes to financial statements 20 Sovereign Investors Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial highlights CLASS R1 SHARES Period ended 12-31-03 1,2 12-31-04 1 12-31-05 1 12-31-06 12-31-07 6-30-08 3 Per share operating performance Net asset value, beginning of period Net investment income 4 0.02 0.19 0.07 0.06 0.09 0.04 Net realized and unrealized gain (loss) on investments 2.11 0.79 0.28 2.38 1.28 (2.15) Total from investment operations Less distributions From net investment income (0.01) (0.19) (0.14) (0.07) (0.10) (0.04) From net realized gain   (1.30) (2.07) (1.94)  Total distributions Net asset value, end of period Total return (%) 5 6 6 Ratios and supplemental data Net assets, end of period (in millions) 7       Ratios (as a percentage of average net assets): Expenses before reductions 1.69 8 1.13 1.74 1.92 1.72 1.94 8 Expenses net of all fee waivers, if any 1.69 8 1.13 1.74 1.92 1.72 1.94 8 Expenses net of all fee waivers and credits 1.69 8 1.13 1.74 1.92 1.72 1.94 8 Net investment income 0.27 8 1.00 0.37 0.31 0.46 0.50 8 Portfolio turnover (%) 47 20 30 36 46 35 1 Audited by previous Independent Registered Public Accounting Firm. 2 Class R1 shares began operations on 8-5-03. 3 Semiannual period from 1-1-08 to 6-30-08. Unaudited. 4 Based on the average of the shares outstanding. 5 Assumes dividend reinvestment and does not reflect the effect of sales charges. 6 Not annualized. 7 Less than $500,000. 8 Annualized. See notes to financial statements Semiannual report | Sovereign Investors Fund 21 Notes to financial statements (unaudited) Note 1 Organization John Hancock Sovereign Investors Fund (the Fund) is a diversified series of John Hancock Investment Trust (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to provide long-term growth of capital and income without assuming undue market risks. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B, Class C, Class I and Class R1 shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of Class A, Class B, Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P
